Case 1:18-cv-23329-RAR Document 115 Entered on FLSD Docket 08/14/2019 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-CIV-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL FEIJOO, and MANUEL V.
  FEIJOO, M.D., P.A.,

        Defendants.
  ____________________________________/

                                        OMNIBUS ORDER

         THIS CAUSE is before the Court on Plaintiff’s Motion to Bifurcate Trial of Counterclaim

  [ECF No. 100] (“Motion”). Having carefully reviewed the Motion, the Response [ECF No. 105],

  and the Reply [ECF No. 112], and being otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. Plaintiff’s Motion to Bifurcate Trial of Counterclaim [ECF No. 100] is DENIED.

         2. The trial in this case is CONTINUED. This case is now set for trial during the Court’s

  two-week trial period commencing on November 12, 2019. The parties shall appear for Calendar

  Call at 11:00 AM on November 5, 2019.

         3. The discovery deadline is EXTENDED through September 16, 2019 for the limited

  purpose of engaging in discovery on Defendants’ counterclaim only.

         4. The Parties may supplement dispositive motions to address Defendants’ counterclaim

  by September 30, 2019.

         4.    Counsel shall confer and contact Magistrate Judge Becerra’s Chambers within

  fourteen (14) days of this Order to schedule the continuation of the settlement conference held on

  August 14, 2019. Except as provided under Local Rule 16.2.E, the appearance of counsel and
Case 1:18-cv-23329-RAR Document 115 Entered on FLSD Docket 08/14/2019 Page 2 of 2


  each party, or representatives of each party with full authority to enter into a full and complete

  settlement, is mandatory. Appearance shall be in person; telephonic appearance is prohibited

  absent court order. All discussions, representations, and statements made at the settlement

  conference shall be confidential and privileged. If the case is settled at the settlement conference,

  counsel shall promptly notify the Court by filing a notice of settlement signed by counsel of record

  within seven (7) days of the conference.

         DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of August, 2019.




                                                           _________________________________
                                                            RODOLFO RUIZ
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
